Citation Nr: 0931887	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  03-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left hand gunshot wound with a fractured fifth metacarpal, 
and residuals extensor tendon fifth finger lacerations with 
retained foreign body, currently rated as 30 percent 
disabling.

2.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from September 4, 2001?


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2005, the Board determined that since September 4, 
2001, the criteria for an initial compensable evaluation for 
tendonitis of the right hand had not been met. The Board also 
found that a rating in excess of 30 percent for residuals of 
a left hand gunshot wound with a fractured fifth metacarpal, 
and residuals of extensor tendon fifth finger lacerations 
with retained foreign body was not warranted. Further, the 
Board determined that since September 4, 2001, the scheduler 
requirements for a 50 percent rating for PTSD had been met.  
Finally, the Board remanded the issue of whether a separate 
rating was warranted for a left hand ulnar nerve injury 
secondary to residuals of a left hand gunshot wound.  The 
Veteran appealed the Board's 2005 decision to the Court Of 
Appeals For Veterans Claims (Court).

Pursuant to that appeal, in April 2006, the merits of the 
Board's May 2005 decision were the subject of a Joint Motion 
for Remand (Motion) by the parties to the Court. In April 
2006, the Court remanded the case.  In June 2006, to comply 
with the Court's Order, the Board remanded the case to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

Following AMC's return of the case to the Board for 
additional appellate review, the Board, in pertinent part, 
determined in an April 2008 decision that the requirements 
for an initial rating higher than 50 percent for PTSD were 
not met, and that the requirements for a rating higher than 
30 percent for the gunshot wound of the left hand had not 
been met.  The issue of entitlement to a separate rating for 
any neurological disability secondary to the wound was again 
remanded.  The Veteran again appealed to the Court, and the 
appellant, through his attorney, and VA's General Counsel 
agreed to a Joint Motion for Remand.  

A February 2009 Court Order, in pertinent part, vacated the 
April 2008 Board decision and remanded it back to the Board 
for further action consistent with the motion.

For the reasons stated below, the appeal is REMANDED to the 
RO via the AMC, in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

In August 2009, the Board received additional evidence with a 
waiver of initial RO review and consideration.  The Board 
interprets the attorney's request for an immediate decision 
as including waiver of any remand implicit in the Court's 
Order.  Included with the attorney's argument and request was 
a private psychiatric examination report of Michael Cesta, 
M.D., who opined that the Veteran's significant alcohol and 
cannabis dependence are secondary to his PTSD, and that the 
Veteran has been unemployable secondary to his substance 
dependence at least since 2004.

The Board acknowledges the attorney's efforts to decide the 
Veteran's appeal in an expeditious manner but the record is 
not sufficiently developed to do so, particularly in 
determining the nature of the Veteran's disability and the 
cause of any employability.  

The primary issue is while Dr. Cesta notes reviewing the 
Veteran's medical records, the overarching impact of the 
Veteran's substance abuse requires further evaluation, which 
must be based on consideration of Dr. Cesta's opinion and all 
the other evidence of record.

The March 2006 Motion noted that the parties agreed the 
rating of the left hand gunshot wound with a fractured fifth 
metacarpal, and residuals extensor tendon fifth finger 
lacerations with retained foreign body was inextricably 
intertwined with the issue of whether a separate rating for 
any neurological disability is indicated.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  Accordingly, the claim of 
entitlement to service connection for a neurological disorder 
secondary to residuals of a left hand gunshot wound must be 
adjudicated by the RO before the Board may again adjudicate 
the residual left hand muscle injury.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the appellant for any acquired 
mental disorder and residuals of a left 
hand gunshot would since January 2008.  
After the Veteran has signed any 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the appellant an 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, and 
regardless whether additional records are 
obtained or not, the AMC/RO shall arrange 
for an appropriate psychiatric examination 
of the Veteran to determine the current 
severity of his PTSD and his employability.  
This examination, shall be accomplished by 
a board of two (2) psychiatrists.  The 
psychiatrists shall determine if 
psychological testing is indicated.  If it 
is, that testing must be conducted.

In addition to assessing the current 
severity of the Veteran's PTSD, the board 
must determine to what extent is the 
Veteran's continuous alcohol and cannabis 
(and any other illicit substance) 
dependence is currently secondary to PTSD, 
or is alcohol and cannabis (and any other 
illicit substance) dependence an 
independent entity (note VA PTSD/Psychology 
records entry of  June 2006).  The board 
must also separately address the extent, if 
any, that alcohol and cannabis (and any 
other illicit substance) dependence was 
secondary to PTSD at any time since 
September 2001.  In answering these 
questions, the board must consider the 
entire record, to particularly include Dr. 
Cesta's opinion, and VA psychology record 
entries of November 2001, January 2004, and 
June 2006.

A separate global assessment of functioning 
score shall be assigned and explained for 
the PTSD and any other psychiatric or 
psychological pathology diagnosed, to 
include alcohol and cannabis dependence-if 
indicated by the evaluation.  The board of 
psychiatrists must fully explain what any 
assigned global assessment of functioning 
score means.  To the extent a determination 
cannot be made without resort to 
speculation, that too should be noted in 
the examination reports.  The board of 
psychiatrists is to render a specific 
opinion on whether the Veteran's PTSD 
renders him unemployable alone.  If alcohol 
and cannabis dependence is judged to be due 
to PTSD, that dependence may be considered 
in determining the appellant's ability to 
work.  If it is not, it may not be 
considered.  The board of psychiatrists 
must consider and specifically comment on 
the July 2009 evaluation and opinion 
offered by Michael Cesta, M.D.-that is, 
indicate agreement or disagreement with his 
assessment and opinion and the reasons for 
agreement or disagreement.

The board of psychiatrists should consult 
with the designated orthopedic/neurological 
examiner(s), and vice versa, so that the 
combined or cumulative impact of all of the 
Veteran's disabilities on his employability 
may be considered.

Once the VHA informs the AMC/RO of the 
identity of the two psychiatrists who will 
examine the Veteran, the claims folder and 
a copy of this remand must be made 
available to the examiners for review at 
least one week prior to the examination for 
review.

3.  The AMC/RO shall review the evidence 
applicable to the rating of the left hand 
gunshot wound with a fractured fifth 
metacarpal, and residuals extensor tendon 
fifth finger lacerations with retained 
foreign body and determine if another 
examination is indicated.  If so, the 
examination will be arranged.  Thereafter, 
the AMC/RO must review the disability along 
with the findings of the examination to 
determine if a separate rating for 
residuals of a left hand ulnar nerve injury 
secondary to the gunshot wound is 
indicated.  Then assign an appropriate 
rating for each disability in accordance 
with applicable regulations.

4.  The AMC/RO will advise the Veteran that 
it is his responsibility to report for any 
VA examination scheduled, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the AMC/RO should review 
the examination reports to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the 
AMC/RO must implement corrective procedures 
at once.

6.  Then readjudicate the Veteran's claims 
in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

